                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                           Case No. 3:18-cr-121-SI

                Plaintiff,                           OPINION AND ORDER

        v.

 SHANE BRITTON,

                Defendant.


Billy J. Williams, United States Attorney, Jennifer J. Martin and Natalie K. Wight, Assistant
United States Attorneys, UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Ave. Suite 600,
Portland, Oregon 97204-2902. Of Attorneys for Plaintiff.

Robert Hamilton, Assistant Federal Public Defender, 101 S.W. Main Street, Suite 1700,
Portland, Oregon 97204. Of Attorney for Defendant.

Michael H. Simon, District Judge.

       A federal jury convicted Defendant Shane Britton of one count of abusive sexual contact

in violation of 18 U.S.C. § 2244(b). Defendant now moves for a new trial under Federal Rule of

Criminal Procedure 33. ECF 70. For the reasons that follow, the motion for a new trial is

DENIED.

       The court may vacate the verdict and grant a new trial “if the interest of justice so

requires.” Fed. R. Crim. P. 33(a). The court’s power to grant a motion for new trial is much

PAGE 1 – OPINION AND ORDER
broader than its power to grant a motion for judgment of acquittal. United States v. Kellington,

217 F.3d 1084, 1097 (9th Cir. 2000). Defendant makes several arguments in support of his

motion, but they do not singularly or cumulatively warrant the granting of a new trial. 1

        Defendant argues that the jury was exposed to inflammatory and prejudicial testimony

when two witnesses testified that they believed that the victim had been raped. Ms. Conner, the

victim’s aunt, testified that she had asked her niece if she had been raped. TR 63. Ms. Conner,

however, also testified that her niece’s answer was “no.” TR 66. Ms. Cortez, the victim’s friend,

also used the word “rape,” but explained that her own personal definition of the word “rape”

included more than unwanted sex and also encompassed unwanted touching. TR 83. Because

Ms. Conner clarified that her niece had told her that she had not been raped, and Ms. Cortez

clarified that her own definition of rape included unwanted touching, the jury was not left with

the false impression that the victim had been raped. Defendant did not object to Ms. Conner’s or

Ms. Cortez’s testimony on the grounds that it was inflammatory or prejudicial, nor did he ask for

a curative instruction to the jury. Because neither witness testified that they believed that the

victim had been raped, under the commonly understood and legal definition of the word “rape,”

the actual trial testimony was neither inflammatory nor unduly prejudicial and did not deprive

Defendant of a fair trial.

        Defendant also assigns error to the testimony of expert witness Dr. Gail Goodman.

Before trial, Defendant objected to the admission of Dr. Goodman’s testimony, and the Court

offered Defendant a continuance of the trial date in order to secure his own expert witness.


        1
          In his opening brief, Defendant argued that the Court’s failure to strike two jurors for
cause deprived him of a fair trial. Defendant used his peremptory challenges to excuse both
jurors whom he claims should have been struck for cause. Neither was seated on Defendant’s
jury. In his reply, Defendant conceded this argument based on United States v. Martinez-Salazar,
528 U.S. 304 (2000).

PAGE 2 – OPINION AND ORDER
Defendant declined the Court’s offer of a continuance. He now argues that Dr. Goodman’s

testimony amounted to unlawful vouching testimony and was unduly prejudicial.

       Dr. Goodman testified about the various behaviors and reactions exhibited by victims of

child sexual abuse. She did not comment on the facts of the case or the credibility of the specific

victim in this case, whom she did not examine. Instead, she testified about general behavioral

characteristics of child sex abuse victims based on her professional experience as a research

psychologist. That is proper expert opinion. See United States v. Bighead, 128 F.3d 1329, 1330

(9th Cir. 1997) (holding that it was not improper to permit expert testimony, that “consisted of

her observations of typical characteristics drawn from many years experience interviewing many,

many persons, interviewed because they were purported victims of child abuse”).

       Additionally, Dr. Goodman’s use of the term “child sexual abuse” was not unduly

prejudicial. Dr. Goodman explained that the term “child” is typically defined as anyone below

the age of consent in a jurisdiction. TR 187. Although the victim in this case was seventeen and

thus over the age of consent under federal law, she was younger than the age of consent in many

jurisdictions (including Oregon) and thus was within the age demographic for many of the

studies of child sexual abuse that Dr. Goodman discussed. Id. Dr. Goodman’s testimony did not

give the jury the impression that the victim in this case was underage and unable to consent to

sexual touching. Furthermore, the Court explicitly instructed the jury that the victim in this case

was over the age of consent. TR 231, see also ECF 60 (Jury Instruction No. 19).

       Finally, Defendant objects to several aspects of the government’s closing and rebuttal

arguments. He argues that by characterizing the defense theory as “you need to blame [the

victim] at the age of 17 for not having the wherewithal to say ‘Oh, no, don’t do that,’” the

government improperly denigrated the defense by characterizing the defense as blaming the



PAGE 3 – OPINION AND ORDER
victim and deprived Defendant of the benefits of the reasonable doubt standard. TR 260. The

defense theory was that Defendant lacked knowledge that the victim did not consent. The

defense theory was that because “she doesn’t say no [and s]he doesn’t tell him to leave,”

Defendant did not know that his touching was nonconsensual. TR 248 (Defendant’s closing

argument). During closing argument, Defense counsel repeatedly emphasized all of the things

that the victim did not do to communicate her lack of consent. TR 247-49. Implicit in the defense

theory of the case is that the victim should have spoken up and that any unwanted touching that

occurred was, at least in part, her own fault. The government’s argument that the defense theory

involved blaming the victim was not improper and did not deny Defendant the benefit of the

reasonable doubt standard. Instead, it was an accurate characterization of the defense theory in

this case.

        Defendant next argues that the government essentially sought a strict liability standard:

Because Defendant entered the victim’s bedroom, therefore he must be guilty. But an

examination of the evidence and argument make clear that the government never advanced or

urged a strict liability theory. The focus of the trial and the government’s closing argument was

not on Defendant’s presence in the victim’s bedroom, but on the unwanted sexual contact

between Defendant and the victim. TR 238. The prosecutor emphasized the fact that Defendant

entered the victim’s bedroom without her permission, alongside all of the other acts that

Defendant undertook without the victim’s permission, as further evidence that he similarly did

not have, or did not care whether he had, permission to initiate sexual contact with the victim.

TR 235-38. Prosecutors have latitude in how they fashion a closing argument, and “[i]nherent in

this latitude is the freedom to argue reasonable inferences based on the evidence.” United States

v. Molina, 934 F.2d 1440, 1445 (9th Cir. 1991).



PAGE 4 – OPINION AND ORDER
       Defendant also objects to a statement made by the government during its rebuttal

argument that the jury should “[h]old [Defendant] accountable for his conduct. Hold him

accountable for the decisions that he made, knowing that [the victim] did not want him to touch

her. Find him guilty.” TR 261. Defendant did not object to these statements at the time. He now

argues that this statement improperly demanded that the jury find Defendant guilty, rather than

weigh the evidence. Prosecutors may “tell the jury that it is its duty to convict if it concludes that

the defendant is guilty beyond a reasonable doubt.” United States v. Gomez, 725 F.3d 1121, 1131

(9th Cir. 2013). Prosecutors cannot, however, “state that the duty of the jury is to find the

defendant guilty.” United States v. Sanchez, 176 F.3d 1214, 1224 (9th Cir. 1999). Courts have

recognized that “[t]here is perhaps a fine line between a proper and an improper ‘do your duty’

argument.” Id. The prosecutor’s statement to the jury to hold Defendant accountable “for the

decisions that he made knowing that [the victim] did not want him to touch her” falls on the

permissive side of this border. The prosecutor did not ask the jury to hold Defendant accountable

for anything other than his actions and his knowledge. On the other hand, the prosecutor failed to

include a reminder that the jury should find Defendant guilty only if it concludes that the

evidence demonstrates beyond a reasonable doubt that he did commit the crime charged.

       Even if the government’s the statement were improper, which it was not, “we do not

think [it] so poisoned the well as to require a new trial.” United States v. Castro-Davis, 612 F.3d

53, 68 (1st Cir. 2010). The jury received instructions on the reasonable doubt standard, and the

Court instructed the jury that its job was to “weigh and evaluate all of the evidence received in

this case and in that process to decide the facts.” TR 222-24. The jurors were each given a copy

of the instructions to take with them into deliberations. “[A]ny potentially harmful effect from




PAGE 5 – OPINION AND ORDER
the prosecutor’s closing was safeguarded by the . . . final jury instructions.” Castro-Davis, 612

F.3d at 68.

                                         CONCLUSION

       Defendant’s Amended Motion for a New Trial (ECF 70) is DENIED. Defendant’s

Motion for a New Trial (ECF 69) is DENIED as moot.

       IT IS SO ORDERED.

       DATED this 5th day of December, 2018.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 6 – OPINION AND ORDER
